Citation Nr: 9916016	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty during August 1944 and from 
January 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.

This case was previously before the Board in July 1998 at 
which time it was remanded for additional evidentiary 
development.  Those actions have been completed.  Therefore, 
the case has been returned to the Board for review upon the 
merits at this time.


FINDINGS OF FACT

1. The official death certificate reflects that the veteran 
died on March [redacted] 1993, with the cause of death reported as 
cardiorespiratory arrest, moderate Koch's bilateral with 
cavities, bronchitis, emphysema, tachyrhythmia, and 
supraventricular tachycardia.

2. Cardio respiratory disability, moderate Koch's bilateral 
with cavities, bronchitis, emphysema, tachyrhythmia, and 
supraventricular tachycardia were not shown to have been 
manifested during the veteran's period of active military 
service or within one year following his retirement from 
active duty.

3. PTB is not shown to have been manifested during the 
veteran's period of active military service or within three 
years following his retirement from active duty.

4. A disability of service origin was not involved in the 
veteran's death.




CONCLUSIONS OF LAW

1. Cardio respiratory disability, moderate Koch's bilateral 
with cavities, bronchitis, emphysema, tachyrhythmia, and 
supraventricular tachycardia were not incurred in or 
aggravated by military service nor may it be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

2. PTB was not incurred in or aggravated by military service 
nor may it be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

3. A disability of service origin did not cause or contribute 
substantially or materially to the veteran's death. 38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.312, 3.374 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that she has 
presented a claim which is plausible.  This findings is based 
on private medical records indicating the veteran was treated 
in 1946 for tuberculosis, pulmonary, chronic, minimal, upper 
right lobe. Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record 
and the statutory duty to assist the appellant in the 
development of evidence is of record and the statutory duty 
to assist the appellant in the development of evidence to 
support her claim has been met.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153. Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may also be granted for PTB 
which becomes manifest to a degree of 10 percent disabling 
within three years from the date of termination of military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Diagnosis of active PTB by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, x-ray, or laboratory studies or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c).

Under the applicable criteria, a death will be considered the 
result of a service connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

A certification of death reflects that the veteran died on 
March [redacted] 1993 with the cause of death reported as cardio 
respiratory arrest, moderate Koch's bilateral with cavities, 
bronchitis, emphysema, tachyrhythmia, and supraventricular 
tachycardia.
At the time of his death, service connection was not in 
effect for any disease or disability.

The veteran's service medical records are negative for any 
cardiovascular, lung, including x-rays, or endocrine 
disabilities.

In April 1995, the appellant filed a claim for service 
connection for the veteran's cause of death.  Included were 
copies of the veteran's death certificate, marriage 
certificate, service personnel records, and VA 
hospitalization records from 1970 and 1992, reflecting 
treatment for pulmonary tuberculosis, chronic obstructive 
pulmonary disease, and emphysema.  Also included is a 
February 1957 letter from the Philippine Veterans Board which 
reflects that the veteran was awarded a pension due to his 
physical disabilities incurred during military service.

In a June 1995 decision, the RO denied entitlement to service 
connection for the veteran's cause of death.  The appellant 
filed a timely notice of disagreement (NOD) in July 1995 and 
perfected her appeal in September 1995.  The appellant 
requested a hearing at the RO.  The appellant contended in 
her substantive appeal that her husband suffered from PTB 
during the service and the presumptive period.  She noted 
that the veteran was in receipt of a disability pension from 
the PVAO due to his PTB.

In December 1995, the appellant withdrew her request for a 
hearing at the RO.  In January 1997, the RO notified the 
appellant that her claim was incomplete and requested further 
evidence in support of her claim.  The RO did not receive a 
response.

In April 1997, a field investigation revealed that the 
records supporting the veteran's 100 percent disability 
pension for PTB were unavailable.  The examiner noted that 
that the records would be available after they were 
transferred to a new records facility.

In July 1997, an additional field examiner reported that the 
records were still bundled up and awaiting transfer to the 
new PVAO facility.  The examiner was able to confirm that the 
veteran received a monthly disability payment which 
corresponded to a 100 percent disability rating.

In July 1998, the Board remanded the claims file for further 
evidentiary development.  The RO was requested to make an 
additional attempt to secure the veteran's records from the 
PVOA.

In July 1998, the RO requested assistance from the PVOA.  The 
RO requested copies of the veteran's records that supported 
his 100 percent disability evaluation.  The RO also requested 
that the appellant provide any copies of the veteran's 
treatment records not previously associated with the claims 
file.

In January 1999, the RO noted that no responses had been 
received from the appellant or the PVOA.  Thereafter, the RO 
issued a Supplemental Statement of the Case (SSOC) and 
returned the case to the Board for adjudication upon the 
merits.

To summarize, there are no service medical records to reflect 
findings pertaining to cardio respiratory arrest, moderate 
Koch's bilateral with cavities, bronchitis, emphysema, 
tachyrhythmia, and supraventricular tachycardia or PTB.  The 
Board has considered the lay statements submitted into the 
record.  In this regard, the Court has held that lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As previously indicated the Court has held that in order for 
a grant of entitlement to service connection for the 
veteran's cause of death, the law requires that there be 
evidence of a service connected disease or disability which 
caused or contributed substantially or materially to the 
veteran's death.  There is no competent medical evidence of 
record that establishes a nexus between the veteran's cardio 
respiratory arrest, moderate Koch's bilateral with cavities, 
bronchitis, emphysema, tachyrhythmia, and supraventricular 
tachycardia, which caused his death, or PTB and his military 
service.  Accordingly, the appeal is denied.


ORDER

Service connection for cause of the veteran's death is 
denied.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

